Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 10 and 17 is the inclusion of the limitations of 

“wherein the check sleeve is movable within the injector housing, together with
one of the control piece or the outlet piece, between an advanced position and a
retracted position; and wherein a guide clearance is formed between the check sleeve and the injector housing, and a fuel supply clearance is formed between the check sleeve and the injector housing and extends between the fuel cavity and the plurality of spray outlets.” in claim 1;

“the control piece further including a check end surface opposite to the check top
surface and exposed to a fluid pressure of the trapped volume, and the outlet piece
includes a second check top surface exposed to a fluid pressure of the trapped volume,
and wherein the check end surface has a larger surface area and the second check top
surface has a smaller surface area.” in claim 10; and 

“guiding moving the check sleeve, together with the one of the control piece or
the outlet piece, between an advanced position and a retracted position via a guide
clearance formed between the check sleeve and an injector housing of the fuel injector;
and supplying the fuel for injection via a fuel supply clearance formed between the
check sleeve and the injector housing and extending between the fuel cavity and the
plurality of spray outlets.” in claim 17 that the prior art of record neither taught nor suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747